DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-4 and 6-20 in the reply filed on 5/10/2022 is acknowledged. Thus, claim 5 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 11, 13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura 6,481,976.
Kimura discloses, regarding claim 1, a capacity control valve 34 for controlling a flow rate or pressure of a variable capacity compressor according to a valve opening of a valve section, the capacity control valve 34 comprising: a valve main body 45 having a first communication passage 56 through which a fluid at a first pressure passes, a second communication passage 53 which is arranged adjacent to the first communication passage and through which a fluid at a second pressure passes, a third communication passage 54 through which a fluid at a third pressure passes, and a main valve seat 55 arranged in a valve hole 46 for communicating the second communication passage 53 and the third communication passage 54; a pressure-sensitive body 51 which is arranged in the valve main body 45 on the third communication passage side (see how 51 is on the side of passage 54 when using 47 as a reference) and which extends and contracts in response to ambient pressure; a valve body 41 having an intermediate communication passage 47/58 for communicating the first communication passage 56 and the third communication passage 54 (via 46), a main valve part 43c for opening and closing the valve hole 46 by separating from and contacting the main valve seat 55, and an auxiliary valve part 44b arranged in the intermediate communication passage 47/58; and a solenoid including a first plunger 43/62 having a first rod 43, and a second plunger 44 having a second rod 44a, characterized in that the first rod 43 opens and closes the main valve part 43c and the second rod 44a opens and closes the auxiliary valve part 44b; Re claim 2, characterized in that the first plunger 43/62 is arranged between the second plunger 44 and the valve main body 45 (clearly shown in Fig. 2); Re claims 3 and 13, characterized in that the second rod 44 is arranged in the intermediate communication passage 47/58 (clearly shown in Fig. 2); Re claims 8 and 16, characterized in that the auxiliary valve part 44b opens and closes the intermediate communication passage 47/58 by separating from and contacting an auxiliary valve seat 59 arranged at the second rod 44a; Re claims 11 and 19, characterized in that the main valve part 43c and the auxiliary valve part 44b are opened and closed individually (see claims 3 and 4).




Allowable Subject Matter
Claims 4, 6-7, 9-10, 12, 14-15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Suitou, Uemura, Ota, and Hirota references each disclose capacity control valves but lack the specific plunger and passage limitations to read on the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746